DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 11/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10516062 & US 9997639 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 2-21 are allowed over the prior art.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, it is determined that the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The prior art does not teach or render obvious “- - a nitride insulating layer including silicon over the oxide insulating layer, wherein each of the oxide semiconductor layer and the oxide layer contains a crystal grain with a size of 0.1 nm and less than or equal to 10 nm, wherein each of the oxide semiconductor layer and the oxide layer comprises In, M and Zn, wherein the M/ represents Al, Ti, Ga, Y, Zr, La, Ce, Nd, or Hf, and wherein an atomic ratio of M to In in the oxide layer is higher than an atomic ratio of M to In in the oxide semiconductor layer.” with combination of other claim limitations in claim 2.

Furthermore, the prior art does not teach or render obvious “- - a nitride insulating layer including silicon over the oxide insulating layer - - wherein each of the oxide semiconductor layer and the oxide layer contains a crystal grain with a size of 0.1 nm and less than or equal to 10 nm, wherein each of the oxide semiconductor layer and the oxide layer comprises In, M and Zn, wherein the M represents Al, Ti, Ga, Y, Zr, La, Ce, Nd, or Hf, and wherein an atomic ratio of M to In in the oxide layer is higher than an atomic ratio of M to In in the oxide semiconductor layer.” with combination of other claim limitations in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899